Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s amendment and arguments filed August 24, 2022, have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 5/24/22 have been withdrawn:
The rejection of claims 1-16 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
The rejection of claims 1, 4-8, and 10-16 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 2,399,980, has been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,399,980 in view of Piorkowski (US 2018/0334641).
‘980 teaches a stable, compact composition providing improved fabric care benefit.  The composition has a limited amount of water, and the composition contains less than 20%, preferably less than 15%, and less than 8% by weight water.  See para. 8.  The non-aqueous composition may contain from 2% to 40% by weight of a nonaqueous solvent.  Suitable nonaqueous solvents include polyethylene glycol, glycerol, 1,2-propanediol, etc., and mixtures thereof.  See paras. 9 and 10.  The detergent may contain from 1% to 70% by weight of an anionic and/or nonionic surfactant.  Additionally, the composition may contain cleaning polymers including amphiphilic alkoxylated grease cleaning polymers, clay soil cleaning polymers, optical brighteners, etc.  Cleaning polymers may be present in amounts from 0.01% to 10% by weight.  See paras. 43-46.  Specifically, ‘980 teaches a composition containing 15.81% linear alkyl benzene sulfonic acid, 9.4% C12-C14 alkyl 3-ethoxylated sulphate acid, 13.84% C12-C14 alkyl 7-ethoxylate, 0.66% citric acid, 8.65% C12-C18 fatty acid, 1.5% polyethylene glycol 200, 8% by weight polyethyleneimine ethoxylate PEI1600 E20, 11% of propylene glycol, 5% glycerol, 9.5% water, etc.  The composition is packaged in a water soluble polyvinyl alcohol film.  See paras. 79-82.  
‘980 does not teach the use of polyethylene glycol 400 or a unit dose pack containing a film, a composition containing a surfactant, water, polyethylene glycol 400, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Piorkowski teaches a unit dose composition comprising a contained formed from a water-soluble or water-dispersible film material; and a liquid composition containing a solvent system comprising water and at least four non-aqueous solvents, said solvent system totals from about 35% to about 80% by weight of the liquid composition and a beneficial composition.  See para. 7.  The water-soluble film of the container may be made from polyvinyl alcohol, etc.  See paras. 69-71.  The liquid compositions may contain from 1 to 30% of one or more polyethylene glycols having a molecular weight, for example, of 400 g/mole.  The non-aqueous solvent is present in no more than 30%, preferably no more than 20% by weight of the composition and additional solvents include propylene glycol, glycerol, etc.  See paras. 77-85.  The liquid composition may contain from 5% to about 40% by weight of water.  See paras. 96-100.  Additionally, the composition may contain a surfactant which may be anionic, nonionic, cationic, zwitterionic, etc., and mixtures thereof.  The surfactant system is present in amount from about 0.1 to 70% by weight.  See paras. 105-120. 
Suitable beneficial compositions include a bleaching catalyst, a buffer, a biocidal agent, a softening agent, an enzyme, a dispersing agent, a soil releasing polymer, an anti-redeposition agent, etc., and combinations thereof.   See paras. 102-160. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene glycol 400 in the composition taught by ‘980, with a reasonable expectation of success, because Piorkowski teaches the use of polyethylene glycol 400 as a solvent in a similar composition and further, ‘980 teaches the use of polyethylene glycol as a solvent in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol 400, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings ‘980 in view of Piorkowski suggest a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol 400, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Note that, the Examiner asserts that broad teachings of ‘980 in view of Piorkowski suggest compositions having the same viscosity diluted with water as recited by the instant claims because ‘980 teaches compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of ‘980 in view of Piorkowski.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piorkowski (US 2018/0334641) in view of Stenger et al (US 2019/0225914) or Delplancke et 
al (US 2019/0161705).  
Piorkowski is relied upon as set forth above.  Piorkowski et al do not teach the use of a polyethyleneimine ethoxylated polymer or a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Delplancke et al teach hand dishwashing detergent compositions containing a surfactant system, at least one triblock copolymer, and an amphiphilic alkoxylated polyalkyleneimine.  See Abstract.  The amphiphilic alkoxylated polyalkleneimine is present in amounts from 0.01% to 5% by weight and suitable polyethyleneimine polymers are those having a backbone with an average molecular weight ranging from 100 to 5000 Daltons and having from about 1 to 50 ethoxy moles per modification.  See paras. 60-75.  
Stenger et al teach a liquid detergent composition including a surfactant system.  See Abstract.  Additionally, the detergents may contain an ethoxylated polyethyleneimine polymer in amounts from 0.1% to 5% by weight wherein the polymer contains 1 to 50 ethoxylate groups and has an average molecular weight of 1600 Daltons, wherein the polymers facilitate viscosity modification of the compositions.  See para. 73.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an ethoxylated polyethyleneimine polymer in the composition taught by Piorkowski, with a reasonable expectation of success, because Delplancke et al or Stenger et al teach the use of an ethoxylated polyethyleneimine polymer in a similar composition which, for example, facilitate viscosity modification of the compositions, and further, Piorkowski et al teach the use of various additional ingredients which would encompass ethoxylated polyethyleneimine polymers.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Piorkowski in view of Stenger et al or Delplancke et al suggest a single dose pack containing a container comprising a film, a composition containing a surfactant, water, polyethylene glycol, a polyethyleneimine ethoxylated polymer, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  Note that, the Examiner asserts that the broad teachings of Piorkowski in view of Stenger et al or Delplancke et al would suggest compositions having the same water-diluted viscosity as recited by the instant claims because Piorkowski in view of Stenger et al or Delplancke et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Piorkowski in view of Stenger et al or Delplancke et al.
Response to Arguments
With respect to the rejection of instant claims under 35 USC 103 using ‘890 in view of Piorkowski, Applicant states that ‘980 does not teach the use of polyethylene glycol 400, for example, and that Example 4 of ‘980 contains PEG-PVA  copolymer while the instant claims require that the composition contains no additional solvent. 
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘890 in view of Piorkowski suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, ‘890 does not require the presence of PEG-PVA  copolymer and clearly suggests embodiments that do not contain any other additional solvents, such as a PEG-PVA copolymer, as recited by the instant claims.  Additionally, the Examiner asserts that Piorkowski is analogous prior art relative to the claimed invention and ‘890 and that one of ordinary skill in the art clearly would have looked to the teachings of Piorkowski to cure the deficiencies to ‘890.  Piorkowski is a secondary reference relied upon for its teaching of PEG 400.  The Examiner assets that one of ordinary skill in the art clearly would have been motivated to use polyethylene glycol 400 in the composition taught by ‘980, with a reasonable expectation of success, because Piorkowski teaches the use of polyethylene glycol 400 as a solvent in a similar composition and further, ‘980 teaches the use of polyethylene glycol as a solvent in general.  Thus, the Examiner asserts that the teachings of ‘980 in view of Piorkowski are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of the instant claims under 35 USC 103 using Piorkowski in view of Stenger et al or Delplancke et al, Applicant states that Piorkowski does not teach using PEI-EO polymer, let alone a specific ratio of PEG400 to PEI-EO recited in the claim.  Additionally, Applicant states that Piorkowski does not disclose the specific water-diluted viscosity as recited by the instant claims nor would one of ordinary skill in the art be motivated to include PEG400 with PEI-EO in the specific claimed ratio to provide the specific water-diluted viscosity as recited by the instant claims.  
In response, note that, the Examiner asserts that Stenger et al or Delplancke et al are analogous prior art relative to the claimed invention and Piorkowski and that one of ordinary skill in the art clearly would have looked to the teachings of Stenger et al or Delplancke et al to cure the deficiencies of Piorkowski.  Delplancke et al and Stenger et al are secondary references relied upon for their teaching of a polyethyleneimine ethoxylated polymer.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an ethoxylated polyethyleneimine polymer in the composition taught by Piorkowski, with a reasonable expectation of success, because Delplancke et al or Stenger et al teach the use of an ethoxylated polyethyleneimine polymer in a similar composition which, for example, facilitate viscosity modification of the compositions, and further, Piorkowski et al teach the use of various additional ingredients which would encompass ethoxylated polyethyleneimine polymers.  Piorkowski in view of Delplancke et al or Stenger et al would clearly suggest compositions containing, for example, 6% by weight of polyethylene glycol 400 and 3% by weight of PEI polymers resulting in a weight ratio of 2:1 and would fall within the scope of the instant claims.   
In respone, the Examiner asserts, as stated previously, that the broad teachings of Piorkowski in view of Stenger et al or Delplancke et al would suggest compositions having the same water-diluted viscosity as recited by the instant claims because Piorkowski in view of Stenger et al or Delplancke et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Piorkowski in view of Stenger et al or Delplancke et al.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.   Note that, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  Thus, the Examiner asserts that the teachings of Piorkowski in view of Stenger et al or Delplancke et al are sufficient to render the claimed invention obvious under 35 USC 103.  
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that it was unexpected that when using PEG and PEI-polymer, the amount of PEG needed to replace PEI-PO with PEG could be lowered to achieve the desired water-diluted viscosity, thereby leaving move room in a wash composition to increase the amount of other actives.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to any surfactant in any amount, a given group of PEG polymers in broad amounts, and any PEI-EO polymer in broad amounts, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  
Additionally, the Examiner would like to point out that instant claims 1, 17, and 20 recite a weight ratio of PEG polymer to PEI-EO polymer of from about 10:1 to about 1:10, about 8:1 to about 1:8, and about 5:1 to about 1:2, respectively, wherein such ranges are not demonstrated by the comparative data.  Also, the Examiner would like to point out that Examples 1 and 2, which are comparative, contain 4.5% of PEI-EO polymer and 6.8% PEG400, respectively, while inventive Examples 3-5 contain 5.9%, 5%, and 4.7%, respectively, of a mixture of PEG400 and PEI-EO, which is similar to amounts contained in Examples 1 and 2.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        




/G.R.D/November 21, 2022